EXHIBIT 10.2

SPIRIT OF TEXAS BANCSHARES, INC.

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of July 24, 2019, by and among Spirit of Texas Bancshares, Inc., a Texas
corporation (“STXB”), and Kidd Partners, Ltd., a Texas limited partnership
(“KPL”).

WHEREAS, STXB and Chandler Bancorp, Inc., a Texas corporation and wholly owned
subsidiary of KPL (“CBI”), have entered into that certain Agreement and Plan of
Reorganization, dated as of July 24, 2019 (the “Reorganization Agreement”),
pursuant to which CBI will merge with and into STXB, with STXB continuing as the
surviving entity (the “Merger”); and

WHEREAS, as a condition and inducement to KPL’s and CBI’s willingness to enter
into the Reorganization Agreement, STXB has agreed to provide the registration
rights set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, STXB and KPL agree as follows:

1.    Definitions. Capitalized terms used and not otherwise defined herein that
are defined in the Reorganization Agreement shall have the meanings given such
terms in the Reorganization Agreement. As used in this Agreement, the following
terms shall have the following meanings:

“Advice” shall have the meaning set forth in Section 7(e).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person.

“Agreement” shall have the meaning set forth in the Preamble.

“Allowable Grace Period” shall have the meaning set forth in Section 3(d).

“Business Day” means a day other than a Saturday or Sunday or other day on which
banks located in Texas are authorized or required by law to close.

“Closing Date” has the meaning set forth in the Reorganization Agreement.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of STXB, no par value per share, and any
securities into which such shares of common stock may hereinafter be
reclassified.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“FINRA” shall have the meaning set forth in Section 3(j).

“Grace Period” shall have the meaning set forth in Section 3(d).



--------------------------------------------------------------------------------

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Holders Counsel” shall have the meaning set forth in Section 3(a).

“Indemnified Party” shall have the meaning set forth in Section 7(c).

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

“KPL” shall have the meaning set forth in the Preamble.

“Losses” shall have the meaning set forth in Section 5(a).

“Non-Responsive Holder” shall have the meaning set forth in Section 7(c).

“Other Securities” means shares of Common Stock or other securities of STXB
which STXB is registering pursuant to a Registration Statement.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Piggyback Registration” shall have the meaning set forth in Section 2(a).

“Principal Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition).

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Reorganization Agreement” shall have the meaning set forth in the Recitals.

“Registrable Securities” means all of the Shares and any securities issued or
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event with respect to the Shares, provided that Shares shall cease to
be Registrable Securities upon the earliest to occur of the following: (i) a
sale pursuant to a Registration Statement; (ii) becoming eligible for sale
without time, volume or manner of sale restrictions by KPL under Rule 144; or
(iii) if such Shares have ceased to be outstanding.

“Registration Statement” means any one or more registration statements of STXB
filed under the Securities Act that covers the sale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statements, including post-effective
amendments, all exhibits and all material incorporated by reference or deemed to
be incorporated by reference in such Registration Statement.

 

2



--------------------------------------------------------------------------------

“Requested Information” shall have the meaning set forth in Section 7(c).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any successor
rule thereto.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any successor
rule thereto.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shares” means the shares of Common Stock issued or issuable to KPL pursuant to
the Reorganization Agreement.

“STXB” shall have the meaning set forth in the Preamble.

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Market (other than the OTC Bulletin Board), or (ii) if
the Common Stock is not listed on a Trading Market (other than the OTC Bulletin
Board), a day on which the Common Stock is traded in the over-the-counter
market, as reported by the OTC Bulletin Board, or (iii) if the Common Stock is
not quoted on any Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported in the “pink sheets” by OTC Markets
Group, Inc. (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.

2.      Piggyback Registration.

(a)    If STXB intends to file a registration statement covering a primary or
secondary offering of any of its Common Stock, whether or not the sale for its
own account, which is not a registration solely to implement an employee benefit
plan pursuant to a registration statement on Form S-8 (or successor form), a
registration statement on Form S-4 (or successor form) or a transaction to which
Rule 145 or any other similar rule of the Commission is applicable, STXB will
promptly (and in any event at least ten (10) Business Days before the
anticipated filing date) give written notice to the Holders of its intention to
effect such a registration. STXB will effect the registration under the
Securities Act of all Registrable Securities that the Holder(s) request(s) be
included in such registration (a “Piggyback Registration”) by a written notice
delivered to STXB within five (5) Business Days after the notice given by STXB
in the preceding sentence. Subject to Section 2(b), securities requested to be
included in a STXB registration pursuant to this Section 2 will be included by
STXB on the same form of registration statement as has been selected by STXB for
the securities STXB is registering for sale referred to above. The Holders shall
be permitted to withdraw all or part of the Registrable Securities from the
Piggyback Registration at any time at least five (5) Business Days prior to the
effective date of the Registration Statement relating to such Piggyback
Registration (the “Piggyback Registration Statement”). If STXB elects to
terminate any registration filed under this Section 2 prior to the effectiveness
of such registration, STXB will have no obligation to register the securities
sought to be included by the Holders in such registration under this Section 2.
There shall be no limit to the number of Piggybank Registrations pursuant to
Section 2(a).

 

3



--------------------------------------------------------------------------------

(b)    If a Registration Statement under this Section 2 relates to an
underwritten offering and the managing underwriter(s) advise(s) STXB that in its
or their reasonable opinion the number of securities requested by STXB and the
Holders to be included in such offering exceeds the number which can be sold
without adversely affecting the marketability of such offering (including an
adverse effect on the per share offering price), STXB will include in such
registration or Prospectus only such number of securities that in the reasonable
opinion of such underwriter(s) can be sold without adversely affecting the
marketability of the offering (including an adverse effect on the per share
offering price), which securities will be so included in the following order of
priority: (i) first, the Common Stock and other securities STXB proposes to
sell, (ii) second, the Registrable Securities of the Holders who have requested
inclusion of Registrable Securities pursuant to this Section 2 and other holders
of shares of Common Stock included in the Registration Statement, pro rata on
the basis of the aggregate number of such securities or shares owned by each
such person, or as such Holders may otherwise agree, and (iii) third, any other
securities of STXB that have been requested to be so included, subject to the
terms of this Agreement. In the event such Registration Statement under this
Section 2 was filed by STXB for the purpose of effecting a secondary offering of
Common Stock by any shareholders other than the Holders, the securities will be
so included in the following order of priority: (i) first, the Registrable
Securities of the Holders who have requested inclusion of Registrable Securities
pursuant to this Section 2 and other holders of shares of Common Stock included
in the Registration Statement, pro rata on the basis of the aggregate number of
such securities or shares owned by each such person, or as such Holders may
otherwise agree, (ii) second, the Common Stock and other securities STXB
proposes to sell, and (iii) third, any other securities of STXB that have been
requested to be so included, subject to the terms of this Agreement. STXB shall
select the investment banking firm or firms to act as the lead underwriter or
underwriters in connection with an underwritten offering made pursuant to this
Section 2; provided that such underwriter(s) shall be reasonably acceptable to
the applicable Holder(s). No Holder may participate in any underwritten
registration under this Section 2 unless such Holder (i) agrees to sell the
Registrable Securities it desires to have covered by the underwritten offering
on the basis provided in any underwriting arrangements in customary form and
(ii) completes and executes in a timely manner all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.

3.      Registration Procedures. In connection with STXB’s registration
obligations hereunder:

(a)    STXB shall, not less than three (3) Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto (except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q,
proxy statements and Current Reports on Form 8-K and any similar or successor
reports), furnish to one counsel designated by a majority of the outstanding
Registrable Securities (“Holders Counsel”), copies of such Registration
Statement, Prospectus or amendment or supplement thereto, as proposed to be
filed, which documents will be subject to the reasonable review of Holders
Counsel; provided that each Holder shall have the right to review, prior to
filing, its selling shareholder information. STXB shall not file any
Registration Statement or amendment or supplement thereto containing information
which Holders Counsel reasonably objects in good faith, unless STXB shall have
been advised by its counsel that the information objected to is required under
the Securities Act or the rules or regulations adopted thereunder.

(b)    (i) STXB shall prepare and file with the Commission such amendments,
including post-effective amendments and supplements, to each Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep such Registration Statement continuously effective as to any applicable
Registrable Securities (except during an Allowable Grace Period); (ii) STXB
shall cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement (subject to the terms of this Agreement), and, as so
supplemented or amended, to be filed pursuant to Rule 424 (except during an
Allowable Grace Period); (iii) STXB shall respond as promptly as reasonably
practicable to any

 

4



--------------------------------------------------------------------------------

comments received from the Commission with respect to each Registration
Statement or any amendment thereto and, as promptly as reasonably possible,
provide the Holders Counsel true and complete copies of all correspondence from
and to the Commission relating to such Registration Statement that pertains to
the Holders as “Selling Shareholders”; and (iv) STXB shall comply in all
material respects with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by a Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of (subject to the terms of this Agreement) in accordance with the intended
methods of disposition by the Holders thereof as set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented; provided, that
each Holder shall be responsible for the delivery of the Prospectus to the
Persons to whom such Registration Rights Purchaser sells any of the Registrable
Securities (including in accordance with Rule 172 under the Securities Act), and
each Holder agrees to dispose of Registrable Securities in compliance with
applicable federal and state securities laws. In the case of amendments and
supplements to a Registration Statement which are required to be filed pursuant
to this Agreement (including pursuant to this Section 3(b)) by reason of STXB
filing a report on Form 10-K, Form 10-Q or Form 8-K or any analogous report
under the Exchange Act, STXB shall have incorporated such report by reference
into such Registration Statement, if applicable, or shall file such amendments
or supplements with the Commission as promptly as practicable.

(c)    STXB shall notify the Holders (which notice shall, pursuant to
clauses (ii) through (iv) hereof, be accompanied by an instruction to suspend
the use of the Prospectus until the requisite changes have been made, if
applicable) as promptly as reasonably practicable following the day (i)(A) when
a Prospectus or any Prospectus supplement or post-effective amendment to a
Registration Statement has been filed with the Commission; and (B) with respect
to each Registration Statement or any post-effective amendment, when the same
has become effective; (ii) of the issuance by the Commission or any other
federal or state Governmental Entity of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iii) of the
receipt by STXB of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; and (iv) of the occurrence of any event or passage
of time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading.

(d)    Notwithstanding anything to the contrary herein, at any time after the
Registration Statement has been declared effective by the Commission, STXB may
delay the disclosure of material non-public information concerning STXB if the
disclosure of such information at the time is not, in the good faith judgment of
STXB, in the best interests of STXB (such delay, a “Grace Period”). During the
Grace Period, STXB shall not be required to maintain the effectiveness of any
Registration Statement filed hereunder and, in any event, Holders shall suspend
sales of Registrable Securities pursuant to such Registration Statements during
the pendency of the Grace Period provided, STXB shall promptly (i) notify the
Holders in writing of the existence of material non-public information giving
rise to a Grace Period or the need to file a post-effective amendment, as
applicable, and the date on which such Grace Period will begin, (ii) use
reasonable best efforts to terminate a Grace Period as promptly as practicable
provided that such termination is, in the good faith judgment of STXB, in the
best interest of STXB and (iii) notify the Holders in writing of the date on
which the Grace Period ends; provided, further, that, no single Grace Period
shall exceed forty-five (45) consecutive days, and during any three hundred
sixty-five (365) day

 

5



--------------------------------------------------------------------------------

period, the aggregate of all Grace Periods shall not exceed an aggregate of
ninety (90) days (each Grace Period complying with this provision being an
“Allowable Grace Period”). For purposes of determining the length of a Grace
Period, the Grace Period shall be deemed to begin on and include the date the
Holders receive the notice referred to in clause (i) above and shall end on and
include the later of the date the Holders receive the notice referred to in
clause (iii) above and the date referred to in such notice. Notwithstanding
anything to the contrary, STXB shall use reasonable best efforts to cause its
transfer agent to deliver unlegended Shares to a transferee of a Holder in
accordance with the terms of the Reorganization Agreement in connection with any
sale of Registrable Securities with respect to which a Holder has entered into
an irrevocable contract for sale prior to the Holder’s receipt of the notice of
a Grace Period and for which the Holder has not yet settled.

(e)    STXB shall use reasonable best efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.

(f)    STXB agrees to promptly deliver to each Holder whose Registrable
Securities are included in the applicable Registration Statement, without
charge, as many copies of each Prospectus or Prospectuses (including each form
of prospectus) and each amendment or supplement thereto as such Holders may
reasonably request. STXB hereby consents to the use of such Prospectus and each
amendment or supplement thereto by each of the selling Holders in connection
with the offering and sale of Registrable Securities covered by such Prospectus
and any amendment or supplement thereto.

(g)    STXB shall, prior to any sale of Registrable Securities by a Holder, use
its reasonable best efforts to register or qualify or cooperate with the selling
Holders in connection with the registration or qualification (or exemption from
the registration or qualification) of such Registrable Securities for the sale
by the Holder under the securities or Blue Sky laws of such jurisdictions within
the United States as any Holder reasonably requests in writing, to keep each
registration or qualification (or exemption therefrom) effective while the
Shares are Registrable Securities and to do any and all other acts or things
reasonably necessary to enable the disposition in such jurisdictions of the
Registrable Securities covered by each Registration Statement; provided, that
STXB shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified, subject STXB to any general tax
in any such jurisdiction where it is not then so subject or file a consent to
service of process in any such jurisdiction.

(h)    STXB shall make available for inspection by any Holder of Registrable
Securities included in such Registration Statement, any underwriter
participating in any disposition pursuant to such Registration Statement, and
any attorney, accountant or other agent retained by any such seller or
underwriter (collectively, the “Inspectors”), at the offices where normally
kept, during reasonable business hours, all financial and other records,
pertinent corporate documents and properties of STXB and its Subsidiaries
(collectively, the “Records”), as shall be reasonably necessary to enable them
to exercise their due diligence responsibility, and cause STXB’s officers,
directors and employees to supply all information reasonably requested by any
such Inspector in connection with such Registration Statement; provided,
however, that any Records that are not generally publicly available at the time
of delivery of such Records shall be kept confidential by such Inspectors unless
(i) the disclosure of such Records is necessary in the reasonable judgment of
the Inspectors to avoid or correct a misstatement or omission in the
Registration Statement, or (ii) the release of such Records is ordered pursuant
to a subpoena or other order from a court of competent jurisdiction; provided,
further, that each Holder of Registrable Securities agrees that it will, upon
learning that disclosure of such Records is sought in a court of competent
jurisdiction, give notice to STXB to the extent legally permitted and allow
STXB, at its expense, to undertake appropriate action and to prevent disclosure
of the Records deemed confidential.

 

6



--------------------------------------------------------------------------------

(i)    STXB shall following the occurrence of any event contemplated by Sections
3(c)(ii)-(iv), as promptly as reasonably practicable, as applicable: (i) use its
reasonable best efforts to prevent the issuance of any stop order or obtain its
withdrawal at the earliest possible moment if the stop order have been issued,
or (ii) taking into account STXB’s good faith assessment of any adverse
consequences to STXB and its shareholders of the premature disclosure of such
event, prepare and file a supplement or amendment, including a post-effective
amendment, to the affected Registration Statements or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, no Registration Statement nor any Prospectus will contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus, form of prospectus or supplement thereto, in light of the
circumstances under which they were made), not misleading.

(j)    STXB may require each selling Holder to furnish to STXB a certified
statement as to (i) the number of securities of STXB beneficially owned by such
Holder and any Affiliate thereof, (ii) any Financial Industry Regulatory
Authority (“FINRA”) affiliations, (iii) any natural persons who have the power
to vote or dispose of the Common Stock and (iv) any other information as may be
requested by the Commission, FINRA, any state securities commission or any other
government or regulatory body with jurisdiction over STXB or its activities.

(k)    STXB shall cooperate with any registered broker through which a Holder
proposes to resell its Registrable Securities in effecting a filing with FINRA
pursuant to FINRA Rule 5110 as requested by any such Holder and STXB shall pay
the filing fee required for the first such filing (but not additional filings)
within two (2) Business Days of the request therefore.

(l)    If requested by Holders Counsel, STXB shall (i) promptly incorporate in a
Prospectus supplement or post-effective amendment to the Registration Statement
such information as STXB reasonably agrees (upon advice of counsel) is required
to be included therein and (ii) make all required filings of such Prospectus
supplement or such post-effective amendment as soon as reasonably practicable
after STXB has received notification of the matters to be incorporated in such
Prospectus supplement or post-effective amendment.

4.    Registration Expenses. All fees and expenses incident to STXB’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and stock transfer
taxes with respect to the sale of Registrable Securities) shall be borne by STXB
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence that are
STXB’s responsibility shall include, without limitation, (a) all registration
and filing fees (including, without limitation, fees and expenses (i) with
respect to filings required to be made with any Trading Market on which the
Common Stock is then listed for trading, (ii) with respect to compliance with
applicable state securities or Blue Sky laws (including, without limitation,
fees and disbursements of counsel for STXB in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders) and (iii) if not previously paid
by STXB in connection with an issuer filing, with respect to any filing that may
be required to be made by any broker through which a Holder intends to make
sales of Registrable Securities with FINRA pursuant to FINRA Rule 5110, so long
as the broker is receiving no more than a customary brokerage commission in
connection with such sale, (b) printing expenses (including, without limitation,
expenses of printing certificates for Registrable Securities and of printing
prospectuses if the printing of prospectuses is reasonably requested by the
Holders of a majority of the Registrable Securities included in the Registration
Statement), (c) messenger, telephone and delivery expenses of STXB, (d) fees and
disbursements of counsel for STXB, (e) Securities Act liability insurance, if
STXB so desires such insurance, (f) fees and

 

7



--------------------------------------------------------------------------------

expenses of all other Persons retained by STXB in connection with the
consummation of the transactions contemplated by this Agreement, and (g) those
expenses of the Holders actually and reasonably incurred, including without
limitation, reasonable attorneys’ fees, not to exceed $15,000 per sale of such
Holders’ Registrable Securities pursuant to a Piggyback Registration Statement.

5.      Indemnification.

(a)    Indemnification by STXB. STXB shall, notwithstanding any termination of
this Agreement, indemnify, defend and hold harmless each Holder and each of
their respective officers, directors, agents, general partners, managing
members, managers, Affiliates and employees, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, general partners, managing
members, managers, agents and employees of such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable and documented attorneys’
fees) and expenses (collectively, “Losses”), as incurred, that arise out of or
are based upon (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, or (ii) any violation or alleged violation by STXB of the
Securities Act, Exchange Act or any state securities law or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Agreement, except to the extent, but only to the extent, that
(A) such untrue statements, alleged untrue statements, omissions or alleged
omissions are based primarily upon information regarding such Holder furnished
in writing to STXB by such Holder or on behalf of such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
approved by such Holder or Holders Counsel expressly for use in the Registration
Statement, such Prospectus or such form of Prospectus or in any amendment or
supplement thereto, (B) Holder’s failure to deliver or cause to be delivered the
Prospectus or any amendment or supplement thereto made available by STXB in
compliance with Section 7(d), or (C) in the case of an occurrence of an event of
the type specified in Sections 3(c)(ii)-(iv), related to the use by a Holder of
an outdated or defective Prospectus after STXB has notified such Holder in
writing or electronic mail that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated and defined in
Section 7(e) below, but only if and to the extent that following the receipt of
the Advice the misstatement or omission giving rise to such Loss would have been
corrected. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of an Indemnified Party (as defined in
Section 5(c)) and shall survive the transfer of the Registrable Securities by
the Holders.

(b)    Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless STXB, its directors, officers, agents and employees, each Person who
controls STXB (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising out of or are
based upon (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus, or any form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading (A) to the extent, but only to the extent, that such untrue
statements or omissions are based solely upon information regarding such Holder
furnished in writing to STXB by or on

 

8



--------------------------------------------------------------------------------

behalf of such Holder expressly for use therein, or (B) to the extent, but only
to the extent, that such information relates to such Holder or such Holder’s
proposed method of distribution of Registrable Securities and was reviewed and
approved by such Holder or Holders Counsel expressly for use in a Registration
Statement, such Prospectus or such form of Prospectus or in any amendment or
supplement thereto or (C) in the case of an occurrence of an event of the type
specified in Sections 3(c)(ii)-(iv), to the extent, but only to the extent,
related to the use by such Holder of an outdated or defective Prospectus after
STXB has notified such Holder in writing that the Prospectus is outdated or
defective and prior to the receipt by such Holder of the Advice contemplated in
Section 7(e), but only if and to the extent that following the receipt of the
Advice the misstatement or omission giving rise to such Loss would have been
corrected, or (ii) Holder’s failure to deliver or cause to be delivered the
Prospectus or any amendment or supplement thereto made available by STXB in
compliance with Section 7(d). In no event shall the liability of any selling
Holder hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.

(c)    Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of one (1) counsel reasonably satisfactory to the Indemnified
Party and the payment of all reasonable and documented fees and expenses
incurred in connection with defense thereof; provided, that the failure of any
Indemnified Party to give such written notice within a reasonable time of
commencement of any such Proceeding shall not relieve the Indemnifying Party of
its obligations or liabilities pursuant to this Agreement, except (and only) to
the extent that such failure shall have materially and adversely prejudiced the
Indemnifying Party in its ability to defend such Proceeding.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Indemnified
Parties unless: (i) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (ii) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (iii) the
named parties to any such Proceeding (including any impleaded parties) include
both such Indemnified Party and the Indemnifying Party, and such Indemnified
Party shall have been advised by counsel in writing that a conflict of interest
exists if the same counsel were to represent such Indemnified Party and the
Indemnifying Party; provided, that the Indemnifying Party shall not be liable
for the fees and expenses of more than one separate firm of attorneys at any
time for all Indemnified Parties. The Indemnifying Party shall not be liable for
any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld, delayed or unreasonably
conditioned. No Indemnifying Party shall, without the prior written consent of
the Indemnified Party, effect any settlement of any pending Proceeding in
respect of which any Indemnified Party is a party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
on claims that are the subject matter of such Proceeding.

Subject to the terms of this Agreement, all documented fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section 5(c)) shall be paid to the Indemnified
Party, as incurred, within twenty (20) Trading Days of written notice thereof to
the Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder.

 

9



--------------------------------------------------------------------------------

(d)    Contribution. If a claim for indemnification under Section 5(a) or 5(b)
is unavailable to an Indemnified Party (other than in accordance with its terms)
or insufficient to hold an Indemnified Party harmless for any Losses, then each
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party, on the one hand, and Indemnified Party, on the
other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party, on the one hand, and Indemnified
Party, on the other hand, shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in this Agreement, any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 5(d) was available to such party in
accordance with its terms. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 5(d) were determined by
pro rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this Section 5(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section 5 are in
addition to any other rights to indemnification or contribution which an
Indemnified Party may have pursuant to law, equity, contract or otherwise.

6.    Termination. This Agreement shall continue in effect until the earlier to
occur of (a) the termination of the Reorganization Agreement, (b) the Holder(s)
cease to collectively own Registrable Securities representing 5.0% or more of
the outstanding Common Stock, or (c) the fifth anniversary of the Closing Date.

7.      Miscellaneous.

(a)    Remedies. In the event of a breach by STXB or by a Holder of any of their
obligations under this Agreement, each Holder or STXB, as the case may be, in
addition to being entitled to exercise all rights granted by law and under this
Agreement, will be entitled to specific performance of its rights under this
Agreement. STXB and each Holder agree that monetary damages may not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall waive
the defense that a remedy at law would be adequate.

(b)    Rule 144 Requirements. For so long as STXB is subject to the reporting
requirements of the Exchange Act, STXB will use its reasonable best efforts to
timely file with the Commission such reports and information required to be
filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the Commission thereunder and as the Commission may
require. STXB shall furnish to any Holder of Registrable Securities forthwith
upon request a written

 

10



--------------------------------------------------------------------------------

statement as to its compliance with the reporting requirements of Rule 144 (or
any successor exemptive rule), the Securities Act and the Exchange Act (at any
time that it is subject to such reporting requirements); a copy of its most
recent annual or quarterly report unless otherwise available at no charge by
access electronically to the Commission’s EDGAR filing system; and such other
reports and documents as such Person may reasonably request unless otherwise
available at no charge by access electronically to the Commission’s EDGAR filing
system in availing itself of any rule or regulation of the Commission allowing
it to sell any such securities without registration.

(c)    Obligations of Holders and Others in a Registration. Each Holder agrees
to timely furnish in writing such information regarding such Person, the
securities sought to be registered and the intended method of disposition of the
Registrable Securities held by it, as shall be reasonably be required to effect
the registration of such Registrable Securities (the “Requested Information”)
and shall take such other action as STXB may reasonably request in connection
with the registration, qualification or compliance or as otherwise provided
herein. At least ten (10) Business Days prior to the first anticipated filing
date of a Registration Statement, STXB shall notify each holder of the
information STXB requires from such Holder if such Holder elects to have any of
such Holder’s Registrable Securities included in the Registration Statement. If
at least five (5) Business Days prior to the filing date, STXB has not received
the Requested Information from a Holder (a “Non-Responsive Holder”), then STXB
may exclude from any Registration Statement the Registrable Securities of such
Non-Responsive Holder.

(d)    Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.

(e)    Discontinued Disposition. By its acquisition of Registrable Securities,
each Holder agrees that, upon receipt of a notice from STXB of the occurrence of
any event of the kind described in Sections 3(c)(ii)-(iv), such Holder will
forthwith discontinue disposition of such Registrable Securities under a
Registration Statement until it is advised in writing (the “Advice”) by STXB
that the use of the applicable Prospectus (as it may have been supplemented or
amended) may be resumed. STXB may provide appropriate stop orders to enforce the
provisions of this paragraph.

(f)    No Inconsistent Agreements. Neither STXB nor any of its Subsidiaries has
entered, as of the date hereof, nor shall STXB or any of its Subsidiaries, on or
after the date hereof, enter into any agreement with respect to its securities,
that would have the effect of impairing the rights granted to the Holders in
this Agreement or otherwise conflicts with the provisions hereof.

(g)    Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by STXB and Holders of a
majority of the then outstanding Registrable Securities; provided that any such
amendment, modification, supplement or waiver that materially, adversely and
disproportionately effects the rights or obligations of any Holder vis-a-vis the
other Holders shall require the prior written consent of such Holder.

(h)    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or e-mail (provided the
sender receives a machine-generated confirmation of successful facsimile
transmission or e-mail notification or confirmation of receipt of an e-mail
transmission) at the facsimile number or e-mail address specified in this
Section prior to 5:00 p.m., New York City time, on a Trading Day, (b) the next

 

11



--------------------------------------------------------------------------------

Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section on a
day that is not a Trading Day or later than 5:00 p.m., New York City time, on
any Trading Day, (c) the Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service with next day delivery
specified, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

 

If to STXB:

   Spirit of Texas Bancshares, Inc.    1836 Spirit of Texas Way    Conroe, Texas
77301    Attention: Dean O. Bass    Email: dbass@sotb.com

With a copy to:

   Hunton Andrews Kurth LLP    1445 Ross Avenue, Suite 3700    Dallas, Texas
75202    Attention: Peter G. Weinstock, Esq.    Email: pweinstock@huntonak.com

If to KPL:

  

Kidd Partners, Ltd.

2160 Fawnwood Drive

Plano, Texas 75093

Attention: Steven Gregory Kidd

Email: greg@sgkidd.com

(i)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. STXB may not assign
its rights (except by merger or in connection with another entity acquiring all
or substantially all of STXB’s assets) or obligations hereunder without the
prior written consent of KPL. KPL may assign, at any time, any or all of its
respective rights hereunder with respect to any Registrable Securities held by
KPL (but only with all related obligations) to an Affiliate; as long as (i) STXB
is, within five (5) Business Days after such transfer or assignment, furnished
with written notice of the name and address of such transferee(s) or assignee(s)
and the securities with respect to which such registration rights are being
assigned and (ii) each such transferee or assignee agrees in writing to be bound
by and subject to the terms and conditions of this Agreement.

(j)    Execution and Counterparts. This Agreement may be executed in two (2) or
more counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart. In the event that any signature is delivered
by facsimile transmission or by e-mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature were the original thereof.

 

12



--------------------------------------------------------------------------------

(k)    Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Texas applicable
to contracts made and to be performed entirely within such State. The parties
hereby agree that all actions or proceedings arising out of or related to this
Agreement shall be subject to the exclusive jurisdiction of the state and
federal courts in the State of Texas. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Reorganization Agreement.

(l)    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

(m)    Headings. The headings in this Agreement are for convenience only and
shall not limit or otherwise affect the meaning hereof.

(n)    Entire Agreement. This Agreement and the Reorganization Agreement
(including the ancillary agreements thereto) constitute the entire agreement
among the parties hereto with respect to the subject matter hereof. There are no
restrictions, promises, warranties or undertakings, other than as set forth or
referred to herein and in the Reorganization Agreement. This Agreement
supersedes all prior agreements and understandings among the parties hereto with
respect to the subject matter hereof.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

SPIRIT OF TEXAS BANCSHARES, INC. By:   /s/ Dean O. Bass  

Dean O. Bass,

Chairman and Chief Executive Officer

 

KIDD PARTNERS, LTD.

By:   /s/ Steven Gregory Kidd  

Steven Gregory Kidd,

General Partner

[Signature Page to Registration Rights Agreement]